NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Response to Arguments
	The amendment filed on 11/24/2021 has been entered. Claim(s) 5-6 are canceled. Claims 24-30 have been withdrawn from consideration. Claim(s) 1-4 and 7-23 remain pending and have been examined below. The amendments to the claims have overcome the rejections under 35 U.S.C. 112 (b) and are hereby withdrawn. The Applicant has argued that the term “tool free engagement” is to be interpreted as “adapted for engagement by hand”, the Office finds this argument persuasive and with draws rejection under 35 U.S.C. 112 (b).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Zingerman on 12/14/2021.
The application has been amended as follows: 
	1. (Currently Amended) A modular carriage for varying spacing between ends of polymerpipes during fusion, said modular carriage comprising: 
	a fixed jaw; 
	a movable jaw; 

	said fixed jaw being adapted for tool free engagement with said plurality of guide rods; 
	at least two latching assemblies adapted to secure said fixed jaw to said plurality of guide rods by tool free engagement; 
	at least one carriage cylinder associated with at least one of said plurality of guide rods, said at least one carriage cylinder being mounted for reciprocal travel on said associated guide rod; 
	said movable jaw being adapted for tool free engagement with said at least one carriage cylinder for reciprocal travel therewith, 
	at least two latching mechanisms adapted to secure said movable jaw to said at least one carriage cylinder by tool free engagement.  

	2. (Previously Presented) The modular carriage of claim 1 wherein said guide rods include a longitudinal axis and each said at least one carriage cylinder includes a longitudinal axis which is concentric with the longitudinal axis of said associated guide rod. {2428932;2}216/135,306  

	3. (Original) The modular carriage of claim 1 including a guide rod support adapted for tool free engagement with said plurality of guide rods.

	4. (Currently Amended) The modular carriage of claim 3 including at least one of said at least two latching assemblies being operable to secure said guide rod support to said plurality of guide rods by tool free engagement.  



	7. (Previously Presented) The modular carriage of claim 5 wherein said plurality of guide rods are each cylindrical with an external surface and an internal surface; and said plurality of guide rods each include a first end and a second end.  

	8. (Previously Presented) The modular carriage of claim 7 wherein said fixed jaw is secured to said plurality of guide rods adjacent the said guide rods first ends.  

	9. (Currently Amended) The modular carriage of claim 8 further including: a plurality of guide rod sleeves [[are]] positioned at least partially over said external surfaces of each of said plurality of guide rods adjacent said first ends; a guide rod cap in contact with said internal surface at said first end; and said fixed jaw being positioned between said guide rod sleeve and said guide rod cap and secured by at least one of said two latching assemblies.   

	10. (Currently Amended) The modular carriage of claim 9 wherein each said guide rod sleeve includes a shoulder for retaining each of said guide rodsleeves adjacent said first end of [[its]]a respective one of said guide [[rod]]rods.  

	11. (Currently Amended) The modular carriage of claim 9 whereina portion of said guide rod cap inserted into said guide rod at said first end is threaded into at least a portion of said internal surface of said first end of [[its]]  a respective one of said guide [[rod]] rods.  

1 wherein each carriage cylinder is in hydraulic communication with at least one hydraulic pump for reciprocal travel on [[its]] an associated one of said guide [[rod]] rods.  

	13. (Previously Presented) The modular carriage of claim 12 comprising: each of said plurality of guide rods has a length and wherein said at least one carriage cylinder has a length and two ends; each at least one carriage cylinder surrounds said associated guide rod; said length of each said at least one carriage cylinder being less than the length of said associated guide rod so as to allow reciprocal hydraulic reciprocal travel of each said at least one carriage cylinder along the length of said associated guide rod.  

	14. (Previously Presented) The modular carriage of claim 13 wherein said at least one carriage cylinder includes a rod gland at each end.   

	15. (Original) The modular carriage of claim 14 wherein each said rod gland is operable to hydraulically seal said at least one carriage cylinder.  

	16. (Original) The modular carriage of claim 14 wherein each said rod gland surrounds the associated guide rod.  

	17. (Previously Presented) The modular carriage of claim 14 comprising: said rod glands each including a channel for receiving said movable jaw and one of said two latching 

	18. (Currently Amended) The modular carriage of claim 17 wherein said at least two latching mechanisms are lock over clamps.  

	19. (Previously Presented) The carriage cylinder of claim 14 wherein said movable jaw is secured to said rod gland by tool free engagement.  

	20. (Original) The modular carriage of claim 16 including a second movable jaw.  

	21. (Previously Presented) The modular carriage of claim 20 wherein the number of rod glands on the at least one carriage cylinder is two and is operable for securing said second movable jaw.   

	22. (Original) The modular carriage of claim 21wherein said rod glands are mounted on said at least one carriage cylinder so as to maintain the first movable jaw and the second movable jaw in a parallel orientation.  

	23. (Previously Presented) The modular carriage of claim 22 including two carriage cylinders, of the at least one carriage cylinder, positioned parallel to one another.

	24 – 30 (Canceled).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“at least two latching assemblies adapted to secure said fixed jaw to said plurality of guide rods by tool free engagement” in claim 1. Where in the instant case, the at least two latching assemblies are interpreted per the Applicant’s specification in paragraph [0093] and figure 13 to be latches (40 and 42) or equivalence thereof, that surround the guide rods. 
“at least two latching mechanisms adapted to secure said movable jaw to said at least one carriage cylinder by tool free engagement” in claim 1. Where in the instant case the at least two latching mechanisms are interpreted per the Applicant’s specification in paragraph [0094] and figure 13 to be lock over clamps (28 and 30) or equivalent thereof, that surround the guide rods.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-4 and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Previously Presented), Dommer et al (German Patent No. DE2734910) teaches in figure 1, a modular carriage for varying spacing between ends of polymer pipe during fusion, said modular carriage comprising: a fixed jaw (54); a movable jaw (50); a plurality of guide rods (10); said fixed jaw being adapted for tool free engagement with said plurality of guide rods (54 is capable of being fixed by hand by item 53); at least one carriage cylinder associated with at least one of said plurality of guide rods (40), said carriage cylinder being mounted for reciprocal travel on said associated guide rod (page 4, paragraph [0017], 40), said movable jaw being adapted for tool free engagement with said at least one carriage cylinder for reciprocal travel therewith (50 is capable of being connected by hand to 40).
	The art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “at least two latching assemblies adapted to secure said fixed jaw to said plurality of guide rods by tool free engagement” and “at least two latching mechanisms adapted to secure said movable jaw to said at least one carriage cylinder by tool free engagement”, together in combination with the rest of the limitations in the independent claim.
	Claim(s) 2-4 and 7-23 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723